DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of preliminary amendment and IDS filed 04/08/2020.
Claims 1-2 and 4-10 are amended.
Claims 1-10 are pending.

Priority
The examiner acknowledges this application as a 371 of PCT/IB2018/057603 filed 10/01/2018, which claims benefit of INDIAN application 201721036386 filed 10/13/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 uses the phrase such as to further limit cellulose derivative.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For claim 9, it is unclear what the step of pre-lubricating entails.   The specification has not provided explanation to the artisan of what pre-lubricating the blend means.   This step is broadly interpreted as representing the step before the lubricating step and is thus examined as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Parikh et al. (US 2014/0370092 A1) as evidenced by ANDERSEN RIKKE BJERRING et al. (WO 2016120380 A1) that OPADRY Clear is PVA-based film forming agent.
The invention is directed to immediate release dosage form in the form of tablet or capsule (claim 2); the dosage from comprises Apremilast or pharmaceutically acceptable salt, at least one diluent, at least one binder and a lubricant and the dosage formulation does not contain disintegrant or is free of disintegrant (claim 1).   Diluent is further limited in claim 4; binder is limited in claim 5; and lubricant is limited in claim 6.
Parikh teaches an immediate release (IR) film coated minitablets of Apremilast (compound A) (paragraphs [0018]) and the tablet or capsule dissolves to release the 100% of Apremilast or compound A within 1 hour (paragraph [0355]).   The coating is OPADRY Clear (see the whole document with emphasis on paragraphs [0064], [0101]) which is a known film forming agent based on PVA (see at least page 6, lines 29 of the evidentiary reference of NYBO (WO 2016120380 A1).   In one embodiment, the composition comprises compound A or Apremilast of the pharmaceutically acceptable salt (paragraph [0028]), lactose meeting the limitation of diluent (see instant claim 4), cellulose meeting the limitation of binder (see instant claim 5) and magnesium stearate meeting the limitation of lubricant (see instant claim 6) (paragraph [0107]).   This composition is free of disintegrant.
Thus for claims 1-6, the OIPADRY Clear coated IR tablet containing Apremilast, lactose diluent, cellulose binder and magnesium stearate lubricant anticipates these claims.   
For claim 7
For claim 8, while “prepared by direct compression” is the process of forming the dosage form of claim 1, the table of Parikh is compressed (see at least Figure 1 and paragraph [0339]). 
For claim 10, Parikh discloses that it’s formulation is stable (see at least paragraph [0043]) and the recitation the composition “shows no change in impurities … for a period of at least six months or to the extent necessary for the use of the composition” is a characteristic of the composition.  Parikh has not described that the composition/dosage form is unstable or degrades over time. 
Thus Parikh having taught all the elements of claims 1-8 and 10 anticipate claims 1-8 and 10.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parikh et al. (US 2014/0370092 A1).
Claim 9 prepares disintegrant free immediate release dosage form comprising Apremilast or pharmaceutically acceptable salt, diluent, binder and lubricant by steps a) through f).
Parikh teaches process of making IR dosage of Apremilast (see the whole document with emphasis on FIG. 1).   Figure 1 blends a mixture of Apremilast, microcrystalline cellulose, polyethylene oxide, pregelatinized starch, sodium lauryl sulfate and colloidal silicone and passes this mixture through a screen which meets the elements of step a) of the claim.   The mixture that has passed through the screen or than has been sifted is then blended, meeting step b) of the claim.   The magnesium stearate lubricant is sifted by passing it through a screen and combined with the blend from step meeting step b) of the claim and the lubricant and the blended mixture of Apremilast or pharmaceutically acceptable salt, diluent and binder are blended meeting step d and the lubricated blend is then compressed.   Step f is optional.   However, the embodiment of Figure 3 has a coating step after the compression.   
The step of pre-lubricating, after step b, is examined as part of the blending step in step b.   Thus, the process of Parikh blending the Apremilast or pharmaceutically acceptable salt, diluent and binder is interpreted as part of step c.   The blending in Parikh takes place in a blender (paragraph [0347]).   Parikh also teaches a pre-Blending step and a roller compaction step before the final blending step (see at least paragraphs [0344]-[0349])
Therefore, the process of Parikh anticipates the process in claim 9.   In the alternative, Parikh does not specifically use the term pre-lubricating.   However, because applicant has not specifically described what pre-lubricating step entails, the pre-lubricating step is broadly interpreted as having to do with a the step before the addition or blending in of the lubricant such as the blending and roller mixing of the Apremilast or pharmaceutically acceptable salt, diluent and binder blend.   Therefore at the effective date of the invention, the artisan would reasonably expect that blending and roller compacting the mixt would effective provide desired blend before claim 9 or in the alternate renders the process of claim 9 prima facie obvious.  

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613